On Motion for Rehearing.
Felton, Chief Judge,
dissenting in part. The Supreme Court in plain and unambiguous language ruled that “The special demurrers to paragraphs 9 and 12 of the petition as amended should have been sustained.” The court’s discussion just preceding the quoted ruling is not inconsistent with the ruling. I .think this court should strictly follow the ruling of the Supreme Court and rule that all of the special demurrers to paragraphs 9 and 12 of the petition as amended should have been sustained.
Presiding Judge Nichols concurs in the foregoing dissent.